United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41580
                        Conference Calendar


JIMMY LEE ROBINSON,

                                    Plaintiff-Appellant,

versus

OFFICER FNU ROBLEDO,

                                    Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:05-CV-280
                        --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Jimmy Lee Robinson, a former Hutchins State Jail inmate and

now Texas prisoner # 1129105, appeals from the dismissal of his

42 U.S.C. § 1983 complaint as frivolous and for failure to state

a claim.   He argues that the dismissal was erroneous because his

complaint alleged a deprivation of property claim under the Due

Process Clause.

     Affording the dismissal de novo review, Geiger v. Jowers,

404 F.3d 371, 373 (2005), we hold that Robinson is prevented by



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41580
                                 -2-

the Parratt-Hudson** doctrine from pursuing a confiscation of

property claim in federal court because Texas has adequate

post-deprivation remedies for the confiscation of prisoner

property.   See Thompson v. Steele, 709 F.2d 381, 383 (5th Cir.

1983).    Robinson’s complaint was therefore frivolous and failed

to state a claim.    See Neitzke v. Williams, 490 U.S. 319, 327-29

(1989); Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).

     Robinson’s appeal lacks arguable merit and therefore is

dismissed as frivolous.    See 5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).    The district court’s dismissal

of the § 1983 claim and our dismissal of this appeal count as two

strikes for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    Robinson is

cautioned that if he accumulates three strikes under § 1915(g),

he will not be able to proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.




     **
       See Parratt v. Taylor, 451 U.S. 527, 541-44 (1981);
Hudson v. Palmer, 468 U.S. 517, 533 (1984).